DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the animal shed (claim 14) must be shown or the feature(s) canceled from the claim(s). Currently it is unclear how reference numeral 3 indicates a shed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Fig 1A and 1B are mirror images of each other. The drawings, in combination with the description on page 10, lines 23-30 do not appear to show how the brush can be turned back by the muscular power of the animal/individual. Corrected drawing sheets in 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The details of claim 6 pertaining to the threshold value are not provided in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-6, 8, 10-12, 14-15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haiges (EP 4,422,617).
Regarding claim 1, Haiges discloses a brush device for brushing an animal (Fig 1), comprising: a rotatable brush (brush body 12); and an electric drive motor (electric geared motor 22) capable of suppling a drive torque for rotatably driving the rotatable brush in at least one rotation direction (para 0013), wherein the drive torque supplied by the electric drive motor is set in such a manner that the rotatable brush can be turned back by muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor (brush body 12 can be turned back due to resistance as described in para 0013).
Regarding claim 3, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges further discloses the electric drive motor (electric geared motor 22) is connected to a control system (safety circuit as described in para 0013) capable of observing at least one operating parameter (current) of the electric drive motor (para 0013), and wherein the control system (safety circuit; para 0013) is capable of controlling an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter (para 0013).
Regarding claim 5, Haiges discloses the brush device according to claim 3 as previously discussed. Haiges further discloses the at least one observed operating parameter (current) of the electric drive motor (electric geared motor 22) corresponds to the drive torque supplied by 
Regarding claim 6, Haiges discloses the brush device according to claim 5 as previously discussed. Haiges further discloses said threshold value (change in direction of rotation in event of excessive torque load; para 0013) is set in such a manner that the electric drive motor (electric geared motor 22) is switched off (para 0013) and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed (para 0013) if the drive torque supplied by the electric drive motor increases to such an extent that the rotatable brush can no longer be turned back by means of muscular power of the animal and/or an individual counter to the driven rotation direction while said drive torque is being supplied by the electric drive motor (para 0013).
Regarding claim 8, Haiges discloses the brush device according to claim 3 as previously discussed. Haiges further discloses a control system (safety circuit as described in para 0013) is provided with a sensor (para 0013) for observing whether an animal engages with the rotatable brush (brush body 12), and wherein the control system (safety circuit; para 0013) is capable of switching on the electric drive motor (electric geared motor 22) as soon as said sensor has observed that an animal engages with the rotatable brush (para 0013).
Regarding claim 10, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges further discloses wherein the rotatable brush (brush body 12) comprises a 
Regarding claim 11, Haiges discloses the brush device of claim 1 as previously discussed. Haiges further discloses the brush (brush body 12) is rotatable about a substantially horizontal brush axis (Figs 5-6). 
Regarding claim 12, Haiges discloses the brush device of claim 11 as previously discussed. Haiges further discloses the rotatable brush (brush body 12) is suspended from a swivel arm (rods 36, 38) which is pivotable about a swivel axis (pivot bearing 8, pivot axis 10) which runs substantially parallel to the horizontal brush axis (Fig 6), and wherein the swivel arm has a rest position (Fig 1), in which the swivel arm extends substantially vertically (Fig 1), and wherein the swivel arm is movable from the rest position by lifting the brush (Fig 6).
Regarding claim 14, Haiges discloses an animal shed (Fig 6) comprising at least one brush device according to claim 1 (previously discussed).  
Regarding claim 15, Haiges discloses a method for brushing an animal, comprising the steps of: rotatably driving a rotatable brush (brush body 12) in at least one rotation direction by means of a drive torque which is supplied by an electric drive motor (electric geared motor 22 provides torque for rotation of brush body 12); and setting the drive torque supplied by the electric drive motor (electric geared motor 22) in such a manner that the brush (brush body 12) can be turned back by muscular power of the animal and/or an individual counter to the driven 
Regarding claim 20, Haiges discloses the brush device according to claim 5 as previously discussed. Haiges further discloses the control system (safety circuit as described in para 0013) is provided with a sensor (para 0013) for observing whether an animal engages with the rotatable brush (brush body 12), and wherein the control system (safety circuit; para 0013) is capable of switching on the electric drive motor (electric geared motor 22) as soon as said sensor has observed that an animal engages with the rotatable brush (para 0013).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haiges (EP 4,422,617) in view of Van Der Poel (US 2013/0125828 A1). 
Regarding claim 2, Haiges discloses the brush device according to claim 1 as previously discussed. Haiges discloses the claimed invention except for the drive torque supplied by the electric drive motor is smaller than 60 Nm. Van Der Poel discloses a brush device for animals (Fig 1) with a brush (brush 16) and an electric drive motor (electric motor 18) that supplies a drive torque smaller than 60 Nm (force between 50-150N, torque of 12.5-37.5 Nm as described in para 0050-0051). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Haiges with the invention of Van Der Poel by using a drive torque smaller than 60 Nm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to use a torque in this range since “an entangled object may be freed from the moveable brush” when limited torque is supplied to the brush via the electric motor (Para 0050, Van Der Poel). 
Regarding claim 16, Haiges as modified by Van Der Poel discloses the brush device according to claim 2 as previously discussed. Haiges further discloses the electric drive motor (electric geared motor 22) is connected to a control system (safety circuit as described in para 0013) capable of observing at least one operating parameter (current) of the electric drive motor (para 0013), and wherein the control system (safety circuit; para 0013) is capable of controlling an amount of energy supplied to the electric drive motor during operation on the basis of the at least one observed operating parameter (para 0013).
Claims 4, 9, and 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haiges (EP 4,422,617) in view of Dole et al. (US Pub No 2014/0090607 A1). 
Regarding claim 4, Haiges discloses the brush device according to claim 3 as previously discussed. Haiges does not disclose the details of the electric drive motor has a variable speed of rotation. However, Dole discloses a brush device for animals with a brush, control system (controller 42), and a motor (Fig 1). Dole further discloses wherein the electric drive motor (motor 12) has a variable speed of rotation (para 0025), and wherein at least one observed operating parameter (responds to various operating parameters such as current; para 0025) of the electric drive motor (motor 12) corresponds to a speed of rotation of the electric drive motor during operation (para 0025), and wherein a value corresponding to a desired speed of rotation (current to the motor generates desired torque for brush; para 0025) of the electric drive motor during operation is input into the control system (operating parameter is input to controller 42; para 0025), and wherein the control system (controller 42) is capable of comparing said at least one observed operating parameter corresponding to a speed of rotation to said value and to control the amount of energy supplied to the electric drive motor during operation on the basis of said comparison (para 0025-26). Haiges and Dole teach analogous art to the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 9, Haiges in view of Dole et al. discloses the brush device according to claim 4 as previously discussed. 
Haiges as modified by Dole discloses wherein the control system (controller 42, Dole) is capable of accelerating the electric drive motor (motor 12, Dole) from a standstill to a desired speed of rotation (para 0025-0027) of the electric drive motor during operation when the electric drive motor is being switched on. Haiges as modified by Dole discloses the claimed invention except for a predetermined acceleration period between 1-5 seconds.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the , since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. One of ordinary skill in the art would be motivated to use a predetermined acceleration period between 1-5 seconds for more efficient motor performance.  
Regarding claim 17, Haiges as modified by Dole discloses the brush device of claim 4 as previously discussed. Haiges further discloses the at least one observed operating parameter (current) of the electric drive motor (electric geared motor 22) corresponds to the drive torque supplied by the electric drive motor (current of electric geared motor 22 corresponds to the drive torque), and wherein the control system (safety circuit; para 0013) is capable of switching off (para 0013) the electric drive motor and/or reversing the driven rotation direction of the rotatable brush (para 0013) determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined 
Additionally, Dole discloses wherein the at least one observed operating parameter of the electric drive motor corresponds to the drive torque supplied by the electric drive motor, and wherein the control system is capable of switching off the electric drive motor and/or reversing the driven rotation direction of the rotatable brush determined by the electric drive motor if said at least one observed operating parameter corresponding to the supplied drive torque exceeds a predetermined threshold value and/or after said predetermined threshold value is continuously exceeded for a predetermined period (para 0024-0026).
Regarding claim 19, Haiges as modified by Dole discloses the brush device of claim 4 as previously discussed. Haiges further discloses a control system (safety circuit as described in para 0013) is provided with a sensor (para 0013) for observing whether an animal engages with the rotatable brush (brush body 12), and wherein the control system (safety circuit; para 0013) is capable of switching on the electric drive motor (electric geared motor 22) as soon as said sensor has observed that an animal engages with the rotatable brush (para 0013).
Additionally, Dole discloses the control system is provided with a sensor (motion sensor 44) for observing whether an animal engages with the rotatable brush (para 0024), and wherein the control system is capable of switching on the electric drive motor as soon as said sensor has observed that an animal engages with the rotatable brush (para 0024).
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haiges (EP 4,422,617). 
Regarding claim 7 Haiges discloses the brush device according to claim 5 as previously discussed. Haiges further discloses said threshold value (para 0013) is set such that the electric drive motor is switched off (para 0013) and/or the driven rotation direction of the rotatable 
Haiges discloses the claimed invention except for if the drive torque supplied by the electric drive motor becomes greater than or, for a predetermined period, is greater than 60 Nm. It would have been obvious to one of ordinary skill in the art to use 60 Nm as a threshold for the drive torque since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to use a limited torque in the brushing device for improved safety of the animals and improved motor efficiency. 
Regarding claim 18, Haiges discloses the brush device of claim 6 as previously discussed. Haiges further discloses said threshold value (para 0013) is set such that the electric drive motor is switched off (para 0013) and/or the driven rotation direction of the rotatable brush determined by the electric drive motor is reversed (para 0013) if the drive torque becomes greater than a value.
Haiges discloses the claimed invention except for if the drive torque supplied by the electric drive motor becomes greater than or, for a predetermined period, is greater than 60 Nm. It would have been obvious to one of ordinary skill in the art to use 60 Nm as a threshold for the drive torque since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill in the art would be motivated to use a limited torque in the brushing device for improved safety of the animals and improved motor efficiency. 
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Haiges (EP 4,422,617) in view of Huls (WO 2009/131439 A1). 


However, Huls discloses a brushing device for animals (Fig 1) with a brush (brush 5), control system (control unit 11), and a motor (drive motor 12). Huls further discloses an electric drive motor (drive motor 12) is capable of rotatably driving the rotatable brush in both rotation directions (rotation of brush in two opposite directions; page 2, para 03), and wherein the control system (control unit 11) is provided with at least one sensor for observing the pivoting direction of the swivel arm from the rest position during lifting of the rotatable brush (means for observing the direction of a movement of the brush rest position; page 2, para 03), and wherein the control system (control unit 11) is capable of controlling the electric drive motor in order to rotatably drive the rotatable brush in the rotation direction counter to the observed pivoting direction of the swivel arm (page 2, para 03-05).
Huls and Haiges teach analogous art to the claimed invention. Therefore it would have been obvious to one of ordinary skill in the art to modify the invention of Haiges with the invention of Huls by adding the electric motor and control system taught by Huls to the invention of Haiges. One of ordinary skill in the art would be motivated to use the electric motor and control system taught by Huls in order to reduce wear on the brush, drive, and transmission (briefly described on page 1 of Huls). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yajima (US Pub No 2019/0385332), Otten (US Pub No 2007/0000450), Ennis (US Pub No 2004/0237232), Vasconcelos (US 2018/0368360), Kultanen (US Pub No 2018/0110203), and Friberg (2011/0174234).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644